        Case 1:19-cr-00212-TFH Document 14 Filed 07/12/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRI CT OF COLUMBIA

UNITED STATES OF AMERICA                          CRIMINAL NO.19¨ CR¨ 212(THF)

       v.
                                                  VIOLAT10N:
JOHNNY LAINEZ,
    Defendant                                     18 UoSoC.§ §1591(a)(1)and(b)(1)
                                                  (SeX Trafflcking of aヽIinor)



                    FIRST SUPERSEDING BILL OF INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       Between on or about January 17, 2019 and March         ll,       2019, in the District of Columbia

and elsewhere, the defendant, JOHNNY LAINEZ,             in   and affecting interstate commerce,

knowingly recruited, obtained, enticed, harbored, transported, provided, obtained, advertised,

maintained, patronized, and solicited by any means a minor female under the age of           l8   years, to

wit, 12 years, knowing that the minor female had not attained the age of 18 years and would be

caused to engage in a commercial sex act.

       (Sex Trafficking of a Minor, in violation of Title 18, United States Code, Sections

1se1(a)(l) and (bX1)).
                                     Ｊ
                                     Ｓ
                                     Ｓ
                                     Ｅ
                                     蔽




                                                        HERTZFELD
                                              United States Attomey, DC Bar No.494059
                                    U.S. Attorney's Offrce
                                    555 4th Street, N.W., Room l0-l 12
                                    Washington, D.C. 20530
                                    202-252-7808
                                    Andrea. Hertzfeld@usdoj gov     .
